DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 1/27/21.  Claims 9-10, 19-20 have been cancelled.  Claims 1-8, 11-18 are pending.  Claims 1, 4, 12 have been amended.  Claims 1-8, 11, 15 have been withdrawn.  Claims 12-14, 16-18 are examined herein.  
Applicant’s amendments to the claims have rendered the rejections of the last Office Action moot, therefore hereby withdrawn.  The following new rejection will now apply.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (WO 2015/123229 A1, of record) in view of Travins et al. (WO 2015/003641 A1)
The instant claims are directed to a pharmaceutical composition comprising R-2-hydroxyglutarate and a chemotherapeutic agent selected from trans-retinoic acid, azacitidine, daunorubicin, and decitabine.
Huang et al. teach a method of treating cancer in a subject by administering a glutarate compound, such as 2-hydroxyglutarate (2-HG), in an amount as a daily dose of 0.25 grams per kg body weight (paragraph 0017, claim 13).  Some specific cancers include breast, lung, and prostate cancers (paragraph 0059, claim 20).  Esters of 2-HG are also taught (paragraph 0095), such as octyl esters of 2-HG (paragraph 0100).  Pharmaceutically acceptable carriers, such as any and all solvents, dispersion media, coatings, antibacterial, and antifungal agents, isotonic and absorption delaying agents, are taught.  The carrier may be solid or liquid, such as syrup, oil, water, and the like, as known in the art (paragraph 0075).  Suspensions are taught (paragraphs 0182).  The pharmaceutical formulations may be prepared in a unit-dosage form appropriate for the 
Huang et al. teach as discussed above, however, fail to disclose a chemotherapeutic agent selected from trans-retinoic acid, azacitidine, daunorubicin, and decitabine.  
Travins et al. teach compounds and useful for treating cancer (abstract), for example breast, lung, and prostate cancers (page 27, paragraphs 5-6; page 30, last full paragraph).  Some preferred compounds include trans-retinoic acid, azacitidine, daunorubicin, and decitabine (page 30, first full paragraph; page 31, second full paragraph). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to combine 2-hydroxyglutarate and ester derivatives thereof, as taught by Huang et al., with the chemotherapeutic agents, trans-retinoic acid, azacitidine, daunorubicin, or decitabine, as taught by Travins et al., for the method of treating breast, lung, or prostate cancer.
A person of ordinary skill in the art would have been motivated to combine 2-hydroxyglutarate and ester derivatives thereof with trans-retinoic acid, azacitidine, daunorubicin, or decitabine because all of these agents are individually taught to be useful for treating the same cancers.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating the cancers by the therapeutically additive effect of combining two known agents for the same purpose.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
The Examiner notes that the claimed amounts and dosages are obvious over a teaching of 0.25 grams per kg body weight, absent a showing of criticality or unexpected results.  
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04 
The Examiner also notes that the limitation drawn to “for treating a patient suffering from a glioma or leukemia” is given little patentable weight since they are considered preamble or intended use to claims that are drawn to a composition and not methods of use.
	It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Thus, the intended use of a composition claim will be given no patentable weight.  
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See MPEP 2111.02.

Response to Arguments
	Applicant argues that that the unexpected synergistic results in Figure 18F overcomes a prima facie case of obviousness.
	This is not persuasive because the data in Figure 18F is not commensurate with the scope of the claims.  Specifically, while the data show synergism for R-2HG with each of trans-retinoic acid, daunorubicin, and decitabine, the data is conclusive for the graph with azacitidine because the data point with just azacitidine is missing.  Therefore, one of ordinary skill in the art would not be able to determine to what contribution this data point has on the combination with R-2HG.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627